                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS




United States of America et al.
               Plaintiff,


     v.
                                                CA No. 17-12125-ADB

AthenaHealth, Inc et al
              Defendant,




                           ORDER OF RECUSAL
BURROUGHS, D.J.


     I hereby recuse myself in this proceeding pursuant to 28

U.S.C. § 455 (a).   The case will be redrawn to another district

judge in the Eastern Division.

SO ORDERED.




                                  /s/ Allison D. Burroughs
                                 Allison D. Burroughs
                                 United States District Judge

Dated: 3/16/2021
